      Case 1:20-cv-10847-PBS Document 14 Filed 05/20/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
FAISAL MUHIDIN TAHLIL,             )
                                   )
          Petitioner,              )
                                   )               Civil Action
v.                                 )               No. 20-10847-PBS
                                   )
ANTONE MONIZ,                      )
                                   )
          Respondent.              )
___________________________________)


                         MEMORANDUM AND ORDER

                             May 20, 2020

Saris, D.J.

                             INTRODUCTION

     Petitioner Faisal Muhidin Tahlil brings this habeas

petition seeking relief pursuant to the Court’s declaratory

judgment in Reid v. Donelan, 390 F. Supp. 3d 201 (D. Mass. 2019)

(“Reid”). Petitioner argues that his mandatory detention under 8

U.S.C. § 1226(c) has become unreasonably prolonged and that he

is entitled to a bond hearing before an immigration judge.

     For the reasons stated below, the Court hereby DENIES

without prejudice Tahlil’s petition (Docket No. 1).

                           LEGAL STANDARDS

     Under 8 U.S.C. § 1226(c), the Government “shall take into

custody” any noncitizen who is inadmissible or deportable based


                                   1
      Case 1:20-cv-10847-PBS Document 14 Filed 05/20/20 Page 2 of 9



on a conviction for “certain crimes of moral turpitude,

controlled substance offenses, aggravated felonies, firearm

offenses, or acts associated with terrorism.” Reid, 390 F. Supp.

3d at 213 (quoting 8 U.S.C. § 1226(c)(1); Gordon v. Lynch, 842

F.3d 66, 67 n.1 (1st Cir. 2016)). The statute does not allow for

conditional release on bond, except in the limited circumstance

of witness protection. See 8 U.S.C. § 1226(c)(2).

     Nonetheless, “mandatory detention under § 1226(c) without a

bond hearing violates due process when an alien’s individual

circumstances render the detention unreasonably prolonged in

relation to its purpose in ensuring the removal of deportable

criminal aliens.” Reid, 390 F. Supp. 3d at 219.

     In Reid v. Donelan, this Court certified a class of “[a]ll

individuals who are or will be detained within the Commonwealth

of Massachusetts or the State of New Hampshire pursuant to 8

U.S.C. § 1226(c) for over six months and have not been afforded

an individualized bond or reasonableness hearing.” No. 13-30125-

PBS, 2018 WL 5269992, at *8 (D. Mass. Oct. 23, 2018). Pursuant

to this Court’s subsequent declaratory judgment, any member of

the Reid class may “bring a habeas petition in federal court to

challenge his detention as unreasonably prolonged.” Reid, 390 F.

Supp. 3d at 227.

     The reasonableness of a petitioner’s continued detention

without a bond hearing under § 1226(c) must be analyzed on a

                                   2
      Case 1:20-cv-10847-PBS Document 14 Filed 05/20/20 Page 3 of 9



case-by-case basis. See id. at 219. The following nonexclusive

factors are relevant in determining the reasonableness of

continued mandatory detention:

     [T]he total length of the detention; the foreseeability of
     proceedings concluding in the near future (or the likely
     duration of future detention); the period of the detention
     compared to the criminal sentence; the promptness (or
     delay) of the immigration authorities or the detainee; and
     the likelihood that the proceedings will culminate in a
     final removal order.

Id. (citation omitted).

     Of these factors, the length of the petitioner’s detention

is “the most important.” Id. Mandatory detention is “likely to

be unreasonable if it lasts for more than one year during

removal proceedings before the agency, excluding any delays due

to the alien’s dilatory tactics.” Id. Detention of less than one

year may be unreasonable “if the Government unreasonably delays

or the case languishes on a docket.” Id. at 220.

     If a petitioner’s mandatory detention has been unreasonably

prolonged, the petitioner “is entitled to a bond hearing before

an immigration judge.” Id. At that hearing,

     [T]he Government [must] prove that the alien is either
     dangerous by clear and convincing evidence or a risk of
     flight by a preponderance of the evidence. The immigration
     court may not impose excessive bail, must evaluate the
     alien’s ability to pay in setting bond, and must consider
     alternative conditions of release such as GPS monitoring
     that reasonably assure the safety of the community and the
     alien’s future appearances.

Id. at 228.


                                   3
        Case 1:20-cv-10847-PBS Document 14 Filed 05/20/20 Page 4 of 9



                                   FACTS

  I.     Legal Status and Criminal History

       Petitioner is a citizen of Somalia. He entered the United

States in 2000 as a refugee at four years old and adjusted his

status to lawful permanent resident in 2009, retroactive to his

entry date.

       Petitioner’s criminal history includes several charges that

were later dismissed, including for aggravated assault in 2011

and for theft in 2012.

       Petitioner also has a number of convictions. On January 7,

2016, Petitioner was convicted of domestic violence assault and

was sentenced to 354 days of imprisonment and two years’

probation. On August 10, 2016, Petitioner was convicted of

unlawful possession of a scheduled drug and ordered to pay a

fine.

       On March 9, 2017, Petitioner was charged with two counts

each of unlawful sexual contact, assault, and criminal

threatening. On June 11, 2017, Petitioner was charged with five

counts of unlawful possession of a scheduled drug, as well as

and trafficking in prison contraband. In November 2017,

Petitioner pled guilty to felony assault and unlawful possession

of Clonazepam and all remaining charges were dismissed. For the

assault charge, Petitioner received a five-year sentence, three

suspended, and four years’ probation. For the possession charge,

                                     4
         Case 1:20-cv-10847-PBS Document 14 Filed 05/20/20 Page 5 of 9



he was sentenced to six months’ imprisonment and ordered to pay

a fine. Petitioner served 10 months on the two convictions and

was then released for good behavior.

  II.     Immigration Detention and Proceedings

     Petitioner has been held in immigration detention since

August 27, 2019 at Plymouth County Correctional Facility. He is

subject to mandatory detention because of his 2017 controlled

substance offense related to possession of Clonazepam.

     The Boston Immigration Court scheduled Petitioner’s first

detained hearing on September 26, 2019. The immigration judge

(“IJ”) then reset the Petitioner’s case twice to give him time

to seek an attorney.

     On October 31, 2019, Petitioner appeared for another

hearing, where he admitted to the allegations and charges in his

Notice to Appear. The IJ determined the forms of relief for

which Petitioner might be eligible and provided Petitioner an

application. On November 26, 2019, the matter was reset because

the IJ was not available, but Petitioner’s family appeared and

filed Petitioner’s application for immigration relief with the

Court.

     On December 4, 2019, Petitioner appeared for a hearing

represented by counsel for the first time. Counsel sought a

continuance in order to apply for an additional form of relief,

which was filed on December 19, 2019. The IJ set a merits

                                      5
      Case 1:20-cv-10847-PBS Document 14 Filed 05/20/20 Page 6 of 9



hearing for February 4, 2020 but Petitioner was later granted

two continuances due to medical issues experienced by

Petitioner’s counsel. The second motion to continue was granted

over ICE’s objection.

     On March 4, 2020, the IJ heard testimony and argument in

support of Petitioner’s applications for relief. On March 27,

2020, the IJ issued a written decision denying Petitioner’s

applications for relief from removal and ordered Petitioner

removed to Somalia. Among other findings, the IJ determined that

Petitioner was unable to meet his burden of proof as to the

discretionary forms of relief for which he had applied. The IJ

found the positive factors in Petitioner’s case – namely, the

length of his residence and his family ties, including two U.S.

citizen children – were outweighed by negative factors –

including Petitioner’s admitted drug use and dealing without

evidence of rehabilitation, his lack of stable employment

history or community involvement, and his “highly concerning”

criminal history, which showed “increasingly serious assaultive

behavior spanning many years.” Dkt. 12-3 at 10-13.

     On April 28, 2020, Petitioner filed a notice of appeal with

the Board of Immigration Appeals (“BIA”). On May 6, 2020, ICE

filed a motion to expedite with the BIA. The appeal remains

pending and to the Court’s knowledge no briefing schedule has

been set.

                                   6
        Case 1:20-cv-10847-PBS Document 14 Filed 05/20/20 Page 7 of 9



                                DISCUSSION

       Petitioner argues he is entitled to a bond hearing before

an immigration judge because his mandatory detention is

“unreasonably prolonged in relation to its purpose in ensuring

the removal of deportable criminal aliens.” Reid, 390 F. Supp.

3d at 219.

  I.     Length of Detention

       The length of a petitioner’s mandatory detention is “the

most important factor” in determining its reasonableness. Id.

Detention of over a year is “likely to be unreasonable,” but

“[p]eriods of detention directly attributable to an alien’s

dilatory tactics should not count in determining whether

detention has exceeded the one-year mark.” Id. at 219-20.

       Here, Petitioner has been detained since August 27, 2019 or

approximately nine months. His detention falls below the one-

year mark and is not yet presumptively unreasonable.

  II.    Other Relevant Factors

       In assessing the reasonableness of Petitioner’s mandatory

detention, the Court also considers “[1] the foreseeability of

proceedings concluding in the near future (or the likely

duration of future detention); [2] the period of the detention

compared to the criminal sentence; . . . and [3] the likelihood

that the proceedings will culminate in a final removal order.”

Reid, 390 F. Supp. 3d at 219 (numbering added). Detention under

                                     7
      Case 1:20-cv-10847-PBS Document 14 Filed 05/20/20 Page 8 of 9



a year may also be unreasonable “if the Government unreasonably

delays or the case languishes on a docket.” Id. at 220.

     Although Petitioner’s appeal is at an early stage and so

his proceedings are not likely to conclude in the near future,

the other Reid factors all weigh against a finding of

unreasonableness at this time. The IJ ordered Petitioner’s

deportation after careful consideration of the positive and

negative equities in Petitioner’s case. This is the Court’s best

guide in determining the likelihood that the proceedings will

conclude in a final removal order. In addition, the ten months

that Petitioner spent in criminal custody currently exceeds his

time in immigration detention. Furthermore, the Government has

not unreasonably delayed Petitioner’s proceedings, nor has his

case languished on a docket. Only a single short delay from

November 26, 2019 to December 4, 2019 due to the IJ’s

unavailability is attributable to the Government in this case.

     Finally, Petitioner argues that the current COVID-19

pandemic renders his continued detention without a bond hearing

unreasonable under Reid. While the Court may weigh the impact of

COVID-19 in deciding whether proceedings are unreasonably

prolonged under the Due Process clause, that factor does not

outweigh the others in the Reid analysis here. Petitioner has

not shown that he suffers from any preexisting condition

recognized by the CDC to raise the risk of severe illness from

                                   8
      Case 1:20-cv-10847-PBS Document 14 Filed 05/20/20 Page 9 of 9



the COVID-19 virus. See Centers for Disease Control &

Prevention, People Who Are at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last accessed May 19,

2020). To the extent Petitioner raises an independent Due

Process claim, he cannot show that his detention is excessive in

relation to legitimate governmental objectives. Petitioner is

not in a high-risk category and there are currently no detainees

confirmed as COVID-19 positive within the immigration detention

unit at Plymouth. In addition, the Government has a legitimate

objective in detaining Petitioner, whose lengthy criminal

history includes several violent attacks and incidents of

domestic violence.

                                 ORDER

     Petitioner’s mandatory detention under 8 U.S.C. § 1226(c)

has not been unreasonably prolonged and Petitioner therefore is

not entitled to a bond hearing before an immigration judge at

this time. The petition for a writ of habeas corpus [Docket No.

1] is accordingly DENIED without prejudice.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge

                                   9
